Citation Nr: 0634149	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  99-03 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include as secondary to a service connected right shoulder 
disability.

2.  Entitlement to an increase in a 20 percent rating for a 
right shoulder (rotator cuff) disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices(RO) in Hartford, 
Connecticut.  Thereafter, the veteran relocated and his 
claims file was transferred to the RO in St. Petersburg, 
Florida.  

When this case was previously before the Board, in May 2005, 
the issues on appeal included whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a left ankle disability.  At this 
time, the Board determined that new and material evidence had 
been presented, reopened the veteran's claim, and remanded 
this issue to the RO for additional development.  In March 
2006, the RO granted entitlement to service connection for 
residuals, left ankle inversion injury.  This constituted a 
full award of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The veteran 
has not submit a jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level, thus those issues are not currently in 
appellate status.  Id.

In September 2006, the veteran submitted additional medical 
evidence and argument in support of his claim directly to the 
Board.  This communication is not accompanied by a waiver of 
the veteran's right to have this evidence initially 
considered by the RO.  See 38 C.F.R. §§ 19.31, 20.1304.  
However, inasmuch as this additional argument and evidence is 
essentially duplicative of argument and evidence previously 
of record, a remand for initial RO consideration is not 
warranted and the Board has jurisdiction to proceed on the 
merits.  Simply stated, the medical evidence consists of a 
copy of the February 2006 VA examination report, copies of 
laboratory examination reports which were previously of 
record, and a statement from the veteran which essentially 
reiterates his prior arguments in support of his claims.  
Thus, inasmuch as the newly submitted evidence is duplicative 
of evidence previously of record and it has already been 
considered by the RO, remanding this case to the RO for 
consideration of the newly submitted evidence is unnecessary.

During the January 2005 video conference hearing, the issue 
of additional compensation on the basis of some form of 
neurological impairment of the right arm was raised.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, referred to the RO for appropriate 
action, in needed.


FINDINGS OF FACT

1.  The veteran's neck disorder was not caused by his active 
military service from July 1979 to July 1986, or by his 
service-connected right shoulder disability.

2.  The veteran's right shoulder disability is not productive 
of motion limited to midway between the side and shoulder 
level, ankylosis, or recurrent dislocation or malunion of the 
humerus.


CONCLUSIONS OF LAW

1.  Service connection for a neck disorder is not established 
on a direct or secondary basis.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial evaluation in excess of 20 
percent for the right shoulder disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5203, 5201 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In March 1997, the veteran originally claimed entitlement to 
service connection for a neck disorder as a result of active 
duty service.  However, in his June 1998 notice of 
disagreement, the veteran amended his theory of entitlement 
to reflect that his neck disorder is secondary to his service 
connected right shoulder disorder.  Thereafter, during his 
January 2005 video conference hearing, the veteran appears to 
indicate that his neck injury is related to a 1993 accident 
which occurred during his employment at a VA Medical Center 
(the veteran served on active duty from July 1979 to July 
1986).  Specifically, the veteran stated that he sustained a 
neck injury in 1993 when, during his employment at a VA 
Medical Center, he lost his grip while trying to restrain a 
patient who was attempting to drive away.  

A June 1993 Federal Employee Notice of Traumatic Injury and 
Claim for Continuation of Pay/Compensation notes that, during 
the course of his employment as a police officer at the West 
Haven VA Medical Center, the veteran sustained a right neck 
and shoulder strain/muscle tear as a result of being dragged 
by a motor vehicle driven by a patient when the veteran 
attempted to detain the patient at the request of the 
patient's physician.  However, the post service medical 
evidence, to include subsequent to the June 1993 incident, is 
silent with respect to complaints of or treatment for neck 
impairment until the veteran's May 1997 VA examination.  

The May 1997 report of VA examination notes the veteran's 
history of left shoulder strain during his period of active 
duty and reflects that the veteran reported that his symptoms 
at the time of examination were manifested by cramping and 
tightness in the paraspinous musculature of the neck and 
shoulder, particularly the trapezius muscles.  Subsequent 
treatment records reflect continued complaints of neck 
impairment and a January 2001 report of X-ray examination 
reflects findings of disc disease, C4-C5, associated with 
osteoarthritis and muscle spasms.  

Upon consideration of the foregoing, the Board finds that the 
veteran has a current disability.  However, the veteran's 
service medical records are negative for any diagnosis of or 
treatment for a neck condition and the first medical evidence 
of neck impairment is not until May 1997, eleven years after 
the veteran's discharge from active duty service.  
Accordingly, based upon the veteran's service and post 
service medical records, which provide significant evidence 
against this claim, the Board finds that service connection 
cannot be granted on a direct basis.

With respect to the assertion that the veteran's neck 
condition is secondary to his service-connected right 
shoulder disability or the 1993 accident which resulted from 
the veteran's loss of grip due to his service connected right 
hand.  The evidence of record reflects that the veteran 
sustained numerous injuries as a result of this accident, for 
which service connection has been established.  However, with 
the exception of the initial incident report noting neck 
strain, there is no medical evidence of treatment for neck 
complaints until May 1997, five years after the 1993 
accident.  A September 1994 report of Independent Medical 
Evaluation in connection with injury sustained as a result of 
the 1993 accident, as well as a May 1998 report of 
Connecticut Disability Determination Services, describe the 
1993 accident and resulting injuries; however, these reports 
are silent with respect to a neck injury.  The medical 
evidence subsequent to the 1993 accident is negative for any 
evidence that the veteran's neck condition is proximately due 
to or the result of his service connected right hand or right 
shoulder disorders.  In fact, there is no medical evidence of 
the veteran's neck disability until May 1997, years after the 
1993 accident, providing evidence against this claim.  

Moreover, a February 2006 report of VA examination reflects 
that the veteran's claims file was reviewed and includes the 
conclusion that the examiner could find no objective evidence 
in the record of an association between the veteran's right 
shoulder problem and the findings in his cervical spine.  The 
examiner explained that it is very unlikely that a rotator 
cuff injury would result in the rather extensive changes with 
are described in the veteran's cervical spine.  Therefore, 
service connection cannot be granted on a secondary basis.  
This report is found to be entitled to great probative 
weight. 

The Board finds that neither direct nor secondary service 
connection for the veteran's neck disorder is warranted.  
There is no evidence of a neck disorder in service or in 
connection with the 1993 accident with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b), 3.310.  The first medical evidence of any 
complaint, treatment, or diagnosis for a neck disorder is in 
1997, eleven years after discharge from service and 
approximately four years after the 1993 accident.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, 
there is simply no competent medical evidence or opinion that 
in any way relates the veteran's neck disorder to his period 
of active service or to the 1993 accident.  38 C.F.R. 
§ 3.310, Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).

Additionally, neither the veteran nor his representative's 
personal, lay opinions as to the etiology of the veteran's 
neck condition are competent evidence needed to establish 
service connection.  Grottveit, 5 Vet. App. at  93; Espiritu, 
2 Vet. App. at 494.

The Board observes that during his January 2005 video 
conference hearing, it was asserted on behalf of the veteran 
that the June 2003 VA examination report and opinion supports 
the veteran's claim.  Specifically, this examination report 
notes that the 1993 injury, characterized as the veteran's 
right arm being pulled out while being dragged by the 
automobile, may have caused a brachial plexus stretching 
injury and concludes that the veteran's thoracic outlet 
syndrome is as likely as not related to his 1993 trauma.  The 
Board finds that, inasmuch as this opinion relates to the 
veteran's right arm, it supports the finding that the veteran 
sustained a right shoulder injury, for which service 
connection is already in effect; however, this examination 
report and opinion does not support the veteran's claim with 
respect to a neck disorder.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection for a neck disability 
on either a direct basis or as secondary to service connected 
disorders.  Thus, there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
Diagnostic Codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In addition, in evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

The present claim arises from a claim for a June 1997 claim 
for an evaluation in excess of 10 percent for right shoulder 
rotator cuff injury.  The veteran's claim for an increased 
rating was denied by a July 1999 rating decision and he 
perfected an appeal to the Board with respect to this 
determination.  By an August 2002 statement of the case, the 
schedular evaluation of the veteran's right shoulder disorder 
was increased to 20 percent disabling.  The veteran has 
continued to pursue his appeal after this grant of an 
increased rating.  Applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The veteran's right rotator cuff injury is presently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5201, pertaining to limitation of arm motion.  
Diagnostic Code 5299 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The 
veteran's right arm is his major (dominant) arm.  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  38 C.F.R.   § 4.71a, Diagnostic Code 5200.  

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

A May 1998 report from the Connecticut Disability 
Determination Services notes that, upon review of systems, 
the veteran had pain in the right shoulder with difficulty 
raising his right arm and reaching for objects.  Range of 
motion testing of the right shoulder revealed 90 degrees of 
forward elevation and abduction and 20 degrees of abduction 
and internal rotation.

Upon VA joints examination in June 2003, the veteran 
complained of pain and weakness of the right arm if when 
raising this extremity.  Upon range of motion testing of the 
right shoulder, the veteran had 165 degrees of flexion, 115 
degrees of abduction, and 80 degrees of external and internal 
rotation.  The examiner noted that the range of motion 
testing was done with consideration of pain, fatigue, 
weakness, lack of endurance, incoordination, and repetition.  
The examiner further noted that the veteran's flare-ups are 
mainly when he has to raise his arms up, pull, use his arms 
for lifting or turning, keyboard computer writing, or driving 
a car.

Similarly, upon VA examination in February 2006, the veteran 
complained of right shoulder pain and stiffness, especially 
when putting his hand behind his head and behind his back and 
lifting forward.  Range of motion testing revealed zero to 
165 degrees of forward flexion, zero to 160 degrees of 
abduction, zero to 90 degrees of external rotation, and zero 
to 85 degrees of internal rotation.  The veteran complained 
of tightness and strain across the right shoulder emanating 
from the supraspinatus area to its insertion in the lateral 
aspect of the humerus upon extremes of motion.  Upon magnetic 
resonance imaging (MRI) testing, the diagnosis was mild tear 
distal supraspinatus tendon right shoulder.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an evaluation 
in excess of 20 percent for the veteran's right shoulder 
disorder.  The clinical evidence of record does not reflect 
that the veteran's arm motion is limited to midway between 
his side and shoulder level so as to warrant an increased 
rating of 30 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  In fact, the clinical evidence of 
record reveals that the veteran currently has nearly normal 
range of motion.  Although he complained of tightness and 
strain, such symptoms were noted at the extremes of range of 
motion.  A review of the evidence of record, particularly the 
reports of VA examinations performed in June 2003 and 
February 2006, clearly shows that the veteran has 
significantly greater motion than contemplated for the next 
higher 30 percent evaluation.  This rating takes into 
consideration 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 
supra.  A higher rating is not warranted, as the veteran does 
not meet the required criteria, even considering those 
provisions.

The other disability codes for the shoulder are not 
applicable, because the primary features of their criteria do 
not exist.  The veteran does not have ankylosis of the 
scapulohumeral articulation.  He does not have other 
impairment of the humerus as described in the rating 
schedule.  He does not have impairment of the clavicle or 
scapula other than that ratable as function of the contiguous 
joint, which is how the veteran is currently rated.  
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5200, 5202, 5203.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his right shoulder 
disorder increase in severity in the future; however, based 
on the evidence currently of record, an increased rating is 
not warranted.  In any event, the veteran is currently 
receiving a total disability evaluation from the VA.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in February 2002, 
August 2002, March 2003, September 2003, June 2005, and 
December 2005, the RO provided the veteran notice of the 
evidence needed to substantiate his claims, explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining, what information or evidence the veteran was 
responsible for providing, and essentially asked the veteran 
to provide all relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In 
this regard, it is noted that these letters were not provided 
to the veteran prior to the June 1998 rating decision with 
respect to the claim for service connection for a neck 
disorder and the July 1999 rating decision with respect to 
the claim for an increased rating for the veteran's right 
shoulder disorder.  However, the veteran's claims were 
readjudicated in an June 2006 Supplemental Statement of the 
Case, which, once again, detailed the requirements for 
substantiating the veteran's claims.  Overton v. Nicholson, 
No. 02-1814 (September 22, 2006) (Reviewing the entire record 
and examining the various predecisional communications, the 
Court concluded that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.)  Furthermore, the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, upon 
examining the various predecisional communications, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, as noted above, the veteran has been 
provided with notice of what type of information and evidence 
was needed to substantiate his claims on numerous occasions.  
However, he did not receive notice of what type of 
information and evidence was needed to establish an effective 
date or increased rating for any award based on his claims 
prior to the June 1998 and July 1999 rating decisions.  
Thereafter, by way of the June 2006 Supplemental Statement of 
the Case, the veteran was generally provided with notice of 
what type of information and evidence was needed to 
substantiate his claims and specifically advised of what type 
of information and evidence was needed to substantiate any 
claims for an increased rating as well as the requirements 
for establishing an effective date.  However, inasmuch as he 
was notified with respect to the requirements to substantiate 
his increased rating claim, service connection for his neck 
claim has been denied, and he has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him, any error is found to 
be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, private, and VA medical records, copies of 
his VA examination reports, he was afforded an RO hearing 
before a hearing officer at the RO as well as a video 
conference hearing before the undersigned Veterans Law Judge, 
he has submitted lay evidence in the form of his hearing 
testimony and written communications, and his claims were 
remanded by the Board in May 2005.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record and of the extensive 
efforts already performed in this case, the Board finds that 
such an additional attempt can not be justified.  The record, 
as a whole, is found to undermine the veteran's claims.  
Thus, there being no other indication or allegation that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Entitlement to service connection for a neck disorder, to 
include as secondary to a service connected disorder, is 
denied.

Entitlement to an increase in a 20 percent rating for a right 
shoulder disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


